DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saisho in view of Yamamoto et al. [Yamamoto, US 20070118282].
As to claim 1. Saisho discloses A method for displaying a safety zone in front of a transportation vehicle or an object with the aid of a display unit, the method comprising:
capturing speed and surroundings data for the transportation vehicle or for the object, [0110, 0112] perception distance calculated based on speed and surrounding data of the vehicle; and 
calculating a zone that represents the safety zone of the transportation vehicle or object, [0099, figs. 1, 10, 11] zone calculated and presented on the display, based on the speed and the captured surroundings, [0110, 0112];
superposing the safety zone in the field of view of the driver or of the object, [0109, 0110, fig. 10, 11] following-distance presenting image 712,
wherein the vehicle-remote end of the grid indicates the end of the safety zone, [fig. 10, 11], at the measured speed and the captured surroundings, [0110].
Saisho fails to explicitly disclose that the zone is a grid, and wherein the grid being a point grid.
Yamamoto teaches a driving assist method and apparatus for a vehicle wherein the apparatus displays a point grid as a following zone for a vehicle as a braking assist image, [0070, figs. 8, 9], wherein different color and arrangement for the grid showing a stop position wherein the indicator can be filled with a grid or just show the edge of the indicator, [fig. 3, 4, 0039].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Saisho with that of Yamamoto so that the user can easily identify the different levels of hazard based on the indicator alone.

As to claim 2. Saisho discloses The method of claim 1, wherein the safety zone illustrates the braking distance or the stopping distance of the transportation vehicle, [0072]. 

As to claim 3. Saisho fails to disclose The method of claim 1, wherein a reduced grid in which only the corner points of the grid are displayed, is represented for a driving situation that is assessed as non-hazardous based on the capturing of the surroundings.  
Yamamoto teaches a driving assist method and apparatus for a vehicle wherein the apparatus displays different color and arrangement for an indicator showing a stop position wherein the indicator can be filled with a grid or just show the edge of the indicator, [fig. 3, 4, 0039].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Saisho with that of Yamamoto so that the user can easily identify the different levels of hazard based on the indicator alone.

As to claim 4. Saisho discloses The method of claim 1, wherein the grid is represented in full for a driving situation that was assessed as requiring increased attention by the driver and/or a virtual stopping line is superposed at a location of the driving path in front of the superposed grid at which the increased attention of the driver is required, [0072, fig. 10, 11].  

As to claim 5. Saisho discloses The method of claim 4, wherein the driving situation that was assessed as demanding increased attention by the driver, corresponds to driving on a road that does not have priority while approaching a crossroad or junction with17417166_i.docPreliminary AmendmentAtty. Docket: 52461-319527 priority that must be observed, [0072] information about intersection presented, wherein all intersections/junctions either have or do not have priority.

As to claim 6. Saisho fails to disclose The method of claim 4, wherein the grid is represented with a color emphasis in response a driving situation that predicts another road user entering the safety zone in front of the transportation vehicle.
Yamamoto teaches a driving assist method and apparatus for a vehicle wherein the apparatus displays different color and arrangement for an indicator showing a stop position wherein the indicator can be filled with a grid or just show the edge of the indicator, [fig. 3, 4, 0039]; wherein the indicator can be colored to indicate the severity of the hazard, [0039].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Saisho with that of Yamamoto so that the user can easily identify the different levels of hazard based on the indicator alone.

As to claim 7. Saisho discloses The method of claim 6, wherein the coloration is dynamic, wherein the grid points are colored radially from the direction from which the other road user presumably enters the safety zone in front of the transportation vehicle.
Yamamoto teaches a driving assist method and apparatus for a vehicle wherein the apparatus displays different color and arrangement for an indicator showing a stop position wherein the indicator can be filled with a grid or just show the edge of the indicator, [fig. 3, 4, 0039]; wherein the indicator can be colored to indicate the severity of the hazard; wherein the colors change based on the severity radially, [fig. 8, 0039].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Saisho with that of Yamamoto so that the user can easily identify the different levels of hazard based on the indicator alone.

As to claim 8. Saisho discloses The method of claim 4, wherein, when the transportation vehicle approaches the virtual stopping line, the grid is calculated and displayed in a compressed view so that all grid points are positioned in front of the stopping line in response to the location of the grid being calculated so the vehicle-remote end of the grid reaches the stopping line, indicator only shows grid in front of the vehicle, [fig. 10, 11].  

As to claim 9. Saisho discloses The method of claim 8, wherein the virtual stopping line is colored, [0046] presented images are produced using an RGB color combination.  

As to claim 10. Saisho discloses The method of claim 8, wherein one or more action request symbols are superposed, [0072, fig. 1] distance to intersection displayed as superimposed text.  

claim 11. Saisho discloses The method of claim 10, wherein the action request symbol is superposed so the action request symbol is represented as floating over the virtual stopping line, [0072, fig. 1] distance to intersection displayed as superimposed text.  

As to claim 12. Saisho discloses An apparatus for performing a method for displaying a safety zone in front of a transportation vehicle or an object with the aid of a display unit the apparatus comprising: 
a display unit, vehicle heads-up display (HUD) 200, [fig. 2, 0039], with which virtual additional information can be superposed into the field of view of the driver or of the person operating the object, [0036]; and
a computation unit, CPU 252, [fig. 4, 0053], 
wherein the transportation vehicle captures the speed, [0062], and the surroundings of the transportation vehicle, object recognition device 100, [0053],
wherein the computation unit calculates a zone based on the speed and the captured surroundings for displaying the safety zone, [0069, 0110], and 
wherein the vehicle-remote end of the zone indicates the end of the safety zone, [fig. 10, 11].  
Saisho fails to explicitly disclose that the zone is a grid, and wherein the grid is a point grid.
Yamamoto teaches a driving assist method and apparatus for a vehicle wherein the apparatus displays a point grid as a following zone for a vehicle as a braking assist image, [0070, figs. 8, 9], wherein different color and arrangement for the grid showing a stop position wherein the indicator can be filled with a grid or just show the edge of the indicator, [fig. 3, 4, 0039].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Saisho with that of Yamamoto so that the user can easily identify the different levels of hazard based on the indicator alone.

As to claim 13. Saisho discloses The apparatus of claim 12, wherein the display unit is a head-up display or smartglasses, [fig. 2, 0039].  

As to claim 14. Saisho discloses A transportation vehicle, comprising the apparatus of claim 12, [fig. 2].  

As to claim 15. Saisho discloses A non-transitory computer readable medium including a computer program that includes instructions which, when executed  in a computation unit, control the apparatus of claim 12 to display a safety zone in front of a transportation vehicle or an object, 712 [0053, fig. 1, 2, 4].  

As to claim 16. Saisho discloses The device of claim 12, wherein the safety zone illustrates the braking distance or the stopping distance of the transportation vehicle, [0072].  

As to claims 17-20 are rejected with the same prior arts and reasoning as to that of claims 3-6, respectively.

Response to Arguments
Applicant’s arguments with respect to claim(s) 03/19/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080.  The examiner can normally be reached on 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Benyam Haile/Primary Examiner, Art Unit 2688